Citation Nr: 0215280	
Decision Date: 10/30/02    Archive Date: 11/06/02

DOCKET NO.  01-08 339A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to an earlier effective date for the grant of 
service connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to an earlier effective date for the grant of 
a total rating based on unemployability due to service-
connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel



INTRODUCTION

The veteran served on active duty from April 1966 to May 
1969.  Service in Vietnam is indicated by the evidence of 
record.  

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal of a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that rating decision the RO granted the veteran's claim of 
entitlement to service connection for PTSD and assigned a 
50 percent rating, effective March 31, 1999.  The veteran 
perfected an appeal both as to the assigned disability rating 
and the effective date assigned for the grant of service 
connection.
For reasons expressed immediately below, only the issue of 
entitlement to an earlier effective date for service 
connection for PTSD is currently before the Board.

Other issues

Increased rating for PTSD

On page 2 of the Notice of Disagreement (NOD) dated October 
31, 2000 and signed by the veteran's attorney, the veteran 
through counsel stated that he "believes that he is entitled 
to a 100% schedular rating [for PTSD], or in the alternative 
a total rating based upon individual unemployability."  This 
was interpreted by the RO as a claim of entitlement to TDIU.

In a September 2001 rating decision, the RO increased the 
schedular rating for PTSD from 50 percent to 70 percent and 
awarded the veteran TDIU, effective July 1, 1999.  The 
September 2001 notice in which the RO informed the veteran of 
that decision also informed him that because the benefits 
claimed had been allowed, his notice of disagreement was 
considered to be withdrawn.  The RO informed the veteran that 
no further action would be taken regarding the increased 
rating issue unless he responded within 60 days.  The 
veteran's attorney submitted a statement in October 2001, but 
in that statement he made no reference to the veteran's 
entitlement to a higher rating for PTSD.  The veteran and his 
representative have since expressed no indication that they 
wished to continue the appeal as to the matter of an 
increased rating for PTSD.

Because the veteran indicated that he was claiming 
entitlement to a 100 percent schedular rating or a total 
rating based on individual unemployability, see pages 2 and 3 
of the NOD,  the RO's grant of a total rating based on 
unemployability constitutes a grant of the benefit sought on 
appeal.  Alternatively, the Board finds the veteran has 
abandoned his appeal of the assigned rating for PTSD due to 
his failure to respond to the RO's September 2001 notice or 
to subsequently indicate that he wished to continue to pursue 
the appeal as to that issue.  See 38 C.F.R. § 3.158.  For 
these reasons the Board finds that the issue of the rating 
assigned for PTSD is no longer within its jurisdiction.  See 
Hamilton v. Brown, 4 Vet. App. 528 (1993)(en banc), aff'd, 39 
F.3d 1574 (Fed. Cir. 1994) [a notice of disagreement ceases 
to be valid if the RO grants the benefit sought on appeal, or 
if the appeal is withdrawn].

In his April 2000 substantive appeal pertaining to the rating 
assigned for PTSD, the veteran requested a hearing before the 
RO Hearing Officer.  That hearing was scheduled for May 2000, 
but was canceled at the request of the veteran.  In a May 
2000 statement the veteran indicated that he would appear for 
an RO hearing if the evidence he was then submitting was not 
sufficient to result in a total rating.  Because the RO 
subsequently assigned a total rating for PTSD, the Board 
finds that a due process anomaly does not exist and that 
remand of the case to the RO to provide the veteran a hearing 
on a matter which has been decided in the veteran's favor is 
not required.

Earlier effective date for TDIU

The Board notes that in a communication to the RO entitled 
"VA 9 Letter" dated October 23, 2001, the veteran's attorney 
listed two issues:  entitlement to an earlier effective date 
for service connection for PTSD and entitlement to an 
effective date prior to March 31, 1999 for the grant of a 
total rating based on individual unemployability [TDIU].  
Those two issues were again listed in legal argument 
submitted directly to the Board under cover letter dated June 
5, 2002.  For reasons expressed immediately below, the Board 
concludes that an appeal has been perfected only as to the 
issue of entitlement to an earlier effective date for service 
connection for PTSD.    

The relevant procedural history is as follows: in a November 
1999 rating decision, the RO established service connection 
for PTSD with an effective date of March 31, 1999.  In 
October 2000 the veteran through counsel filed a NOD as to 
the assigned effective date for PTSD and also filed a claim 
of entitlement to TDIU.  In September 2001, the RO issued a 
Statement of the Case (SOC) as to the issue of entitlement to 
an earlier effective date for service connection for PTSD.  
Also in September 2001, a RO rating decision granted the 
veteran's claim of entitlement to TDIU, with an effective 
date from July 1, 1999 [from March 31, 1999 to July 1, 1999, 
the veteran had been awarded a temporary total rating for 
PTSD under the provisions of 38 C.F.R. § 4.29].       

In a communication to the RO dated October 23, 2001 and 
labeled "VA 9 Letter" the veteran through counsel referred to 
two issues, an earlier effective date for service connection 
for PTSD and an earlier effective date for TDIU.  A SOC had 
not (and still has not) been issued by the RO as to the issue 
of entitlement to an earlier effective date for TDIU.

It is clear that the October 23, 2001 communication from the 
veteran's attorney sufficed as a substantive appeal as to the 
issue of entitlement to an earlier effective date for service 
connection for PTSD, since it was filed in a timely manner 
after the issuance by the RO of a SOC as to that issue.  
However, notwithstanding its putative title, "VA 9 letter", 
the October 23, 2001 letter did not constitute a valid 
substantive appeal as to the issue of entitlement to an 
earlier effective date for TDIU.  In effect, although not 
labeled as such, the October 23, 2001 letter constituted a 
notice of disagreement as to the September 2001 RO rating 
decision which granted TDIU and assigned an effective date.

The record reflects that the veteran has not been issued a 
SOC with respect to the issue of entitlement to an earlier 
effective date for TDIU. Therefore, this issue must be 
remanded to the MROC for the preparation of a SOC.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  In the absence 
of a SOC and a valid substantive appeal, the Board cannot 
adjudicate the issue.  See Archbold v. Brown, 9 Vet. App. 
124, 130 (1996) [pursuant to 38 U.S.C. § 7105, a NOD 
initiates appellate review in the VA administrative 
adjudication process; and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a SOC is issued by VA]. 

The Board notes that although the statute provides that an 
appeal is perfected by filing a substantive appeal after the 
issuance of the statement of the case, the United States 
Court of Appeals for Veterans Claims (the Court) has held 
that the submission of a substantive appeal following a 
notice of disagreement, regardless of whether a statement of 
the case has been issued, may be sufficient to perfect an 
appeal.  See Archbold v. Brown, 9 Vet. App. 124 (1996).  In 
the instant case, no  pleading has been submitted that could 
be so construed as a substantive appeal.  In particular, the 
June 2002 argument submitted directly to the Board, which 
included reference to the effective date of the TDIU, cannot 
be considered to be a properly filed substantive appeal, 
since it was not filed with the RO.  See 38 C.F.R. § 20.300 
(2001); cf. Nacoste v. Brown, 6 Vet. App. 439, 440 (1994) [a 
notice of disagreement must be filed with the agency of 
original jurisdiction].   

The Board additionally observes in passing that the October 
2000 communication from the veteran's attorney to the RO, 
although constituting a valid NOD as to the issue of 
entitlement to an earlier effective date for service 
connection for PTSD,  was merely a claim of entitlement to 
TDIU and was not sufficient to initiate an appeal of the 
effective date of the total rating, because it was submitted 
prior to the September 2001 rating decision in which the RO 
granted the total rating.  See Cates v. Brown, 5 Vet. App. 
399, 400 (1993) [a pleading cannot be construed as a notice 
of disagreement if it is submitted prior to adjudication of 
the issue].  

In short, in the absence of a properly perfected appeal, the 
Board is without jurisdiction to currently decide the issue 
of entitlement to an earlier effective date for TDIU.  Since 
the Board construes the October 2001 communication on behalf 
of the veteran as a notice of disagreement with the September 
20011 rating decision concerning the effective date assigned 
for TDIU, that issue will be remanded to the RO for the 
issuance of a statement of the case and to give the veteran 
the opportunity to submit a substantive appeal following 
issuance of the statement of the case.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).

Finally, the Board does not believe that the issue of 
entitlement to service connection for PTSD, which is being 
decided in this decision, is inextricably intertwined with 
the issue of entitlement to an earlier effective date for 
TDIU, which is being remanded.  The Court has held that the 
prohibition against the adjudication of claims that are 
inextricably intertwined is based upon the recognition that 
claims related to each other should not be subject to 
piecemeal decision-making or appellate litigation.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  In this 
case, the effective date of service connection for PTSD 
cannot in any way be considered to be dependent on the 
effective date of TDIU.  


FINDINGS OF FACT

1.  The veteran initially claimed entitlement to service 
connection for PTSD in January 1993.  Although the veteran 
perfected an appeal of the RO's May 1993 denial of service 
connection for PTSD, he withdrew that claim and appeal in 
November 1994.

2.  In rating decisions issued in February 1995, June 1995, 
January 1996, September 1996 and December 1997, the RO 
determined that new and material evidence had not been 
submitted to reopen the claim of entitlement to service 
connection for PTSD.  The veteran was notified of those 
decisions and did not appeal; those decisions are final.

3.  The veteran did not again claim entitlement to service 
connection for PTSD until March 31, 1999.  New and material 
evidence submitted in connection with that claim resulted in 
the grant of service connection for PTSD.


CONCLUSION OF LAW

Entitlement to an effective date prior to March 31, 1999 for 
the grant of service connection for PTSD is not shown as a 
matter of law.  38 U.S.C.A. §§ 5101, 5108, 5110(a), 7105(c) 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.1(p), 3.151, 3.157, 
3.400(q), 20.1103 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to an earlier effective date for the grant of 
service connection for PTSD.

The veteran contends that he is entitled to an effective date 
earlier than the currently assigned March 31, 1999 for 
service connection for PTSD.  Specifically, he contends that 
an effective date in January 1993 is appropriate for the 
grant of service connection for PTSD, based on a number of 
legal theories that will be addressed below.

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.

The Veterans Claims Assistance Act of 2000

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence.  See, in general, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2002)); Duty to Assist, 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  As will be explained below, the Board 
finds that the provisions of the law and regulation do not 
apply to the veteran's claim.

The Court has held that the statutory and regulatory 
provisions pertaining to VA's duty to notify and assist do 
not apply to a claim if resolution of the claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  In 
the instant case the facts are not in dispute; resolution of 
the veteran's appeal is dependent on interpretation of the 
statutes and regulations regarding the effective date of an 
award of service connection.  The issue of whether the 
veteran is entitled to an earlier effective date is dependent 
upon whether a viable claim for service connection was filed 
prior to March 31, 1999.  That determination is dependent on 
the documents and evidence received prior to March 31, 1999.  
VA has no further duty, therefore, to notify the veteran of 
the evidence needed to substantiate his claim, or to assist 
him in obtaining that evidence, in that no reasonable 
possibility exists that any further assistance would aid the 
veteran in substantiating the claim.  Wensch v. Principi, 15 
Vet. App. 362, 368 (2001).

The Board observes in passing that the veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his claim.  

Factual Background

The documents in the claims file reveal that the veteran 
initially claimed entitlement to service connection for PTSD 
in January 1993.  He had not previously claimed entitlement 
to any VA compensation benefits.  The medical evidence 
obtained in conjunction with that claim, which consisted of a 
March 1993 VA hospital summary, reflected a psychiatric 
diagnosis of acute alcohol intoxication and withdrawal, with 
a history of alcohol abuse and dependency, to rule out PTSD.  
In a May 1993 rating decision the RO denied entitlement to 
service connection for PTSD on the basis that the medical 
evidence did not then disclose that he had PTSD, and the 
occurrence of a stressor sufficient to cause PTSD had not 
been documented.  The veteran perfected an appeal of the May 
1993 decision.

Subsequent VA treatment records reflected a diagnosis of 
PTSD, in addition to depression and alcohol abuse.  The 
veteran provided testimony before the RO Hearing Officer in 
November 1994 pertaining to other issues then on appeal.  In 
that hearing he expressly withdrew his appeal on the issue of 
entitlement to service connection for PTSD.  38 C.F.R. 
§ 20.204.  A subsequent supplemental statement of the case 
included the other issues on appeal, but did not include 
service connection for PTSD.  Because the veteran withdrew 
his appeal of the May 1993 decision, that decision is final.  
38 U.S.C.A. § 7105(c); Hamilton, 4 Vet. App. at 528 (a notice 
of disagreement ceases to be valid if withdrawn); 38 C.F.R. 
§ 20.1103.

The veteran claimed entitlement to non-service connected 
pension benefits in December 1994, and again claimed 
entitlement to service connection for PTSD.  In a February 
1995 rating decision the RO determined that the veteran was 
not permanently and totally disabled for non-service 
connected pension purposes, and determined that new and 
material evidence had not been submitted to reopen the claim 
of entitlement to service connection for PTSD.  The veteran 
was notified of that decision at his latest address of record 
and did not appeal, and the February 1995 decision is final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The veteran submitted additional evidence and again claimed 
entitlement to service connection for PTSD in March 1995.  
His March 1995 statement cannot be construed as a notice of 
disagreement with the February 1995 decision because he did 
not express a desire for appellate review.  Gallegos v. 
Gober, 289 F.3d 1309, 1314 (Fed. Cir. 2002); 38 C.F.R. 
§ 20.201.  In a June 1995 rating decision the RO again 
determined that new and material evidence had not been 
submitted, and denied reopening of the claim.  The veteran 
was notified of the June 1995 decision at his latest address 
of record and did not appeal, and the June 1995 decision is 
final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

In a November 1995 decision the Board adjudicated other 
issues that were then in appellate status.  The Board also 
found that the veteran had in the November 1994 hearing 
withdrawn his appeal of the denial of service connection for 
PTSD.  The Board considered the veteran's December 1994 claim 
as an attempt to reinstate his appeal, and determined that 
the claim for service connection for PTSD had not been 
"reactivated."

In November 1995 letters to his United States Senator and the 
Secretary, copies of which were submitted to the RO, the 
veteran requested assistance in obtaining service connection 
for PTSD.  His November 1995 letter cannot be construed as a 
notice of disagreement with the June 1995 decision because he 
did not express a desire for appellate review.  Gallegos, 289 
F.3d at 1314; 38 C.F.R. § 20.201.  The RO correctly 
interpreted the veteran's statements as a request to reopen 
the previously denied claim, and in a January 1996 rating 
decision determined that new and material evidence had not 
been submitted to reopen the claim.  The veteran was notified 
of the January1996 decision and did not appeal, and that 
decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103.

The veteran submitted additional evidence in support of his 
claim, and in a September 1996 rating decision the RO again 
determined that new and material evidence had not been 
submitted to reopen the claim.  In November 1997 he requested 
that his claim for service connection for PTSD be reopened, 
and in December 1997 the RO again determined that new and 
material evidence had not been submitted.  The veteran was 
notified of the September 1996 and December 1997 decisions 
and did not appeal, and those decisions are final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

In a statement received at the RO on March 31, 1999, the 
veteran requested that his claim for service connection for 
PTSD be reopened.  With that claim he submitted a report from 
the United States Armed Services Center for Research of Unit 
Records (USASCRUR) regarding the activities of the unit to 
which he was assigned while serving in Vietnam.  The RO 
determined that that evidence showed that the veteran in all 
likelihood had participated in combat while in Vietnam, which 
he had not previously claimed as a stressor, and granted 
service connection for PTSD.
Relevant Law and Regulations

A decision of the RO becomes final and binding and is not 
subject to revision on the same factual basis.  38 U.S.C. 
§ 7105(c); 38 C.F.R. § 20.1103.  If a claim of entitlement to 
service connection has been previously denied and that 
decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

If the RO receives new and material evidence that consists of 
a supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered by the RO.  This comprehends 
official service department records which presumably have 
been misplaced and have now been located and forwarded to VA.  
Also included are corrections by the service department of 
former errors of commission or omission in the preparation of 
the prior report or reports and identified as such.  The 
retroactive evaluation of disability resulting from disease 
or injury subsequently service connected on the basis of the 
new evidence from the service department must be supported 
adequately by medical evidence.  Where such records clearly 
support the assignment of a specific rating over a part or 
the entire period of time involved, a retroactive evaluation 
will be assigned accordingly, except as it may be affected by 
the filing date of the original claim.  38 C.F.R. § 3.156(c).

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim or a 
claim reopened after final adjudication for compensation 
benefits shall be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  

In determining the effective date of service connection based 
on a finding that new and material evidence has been 
submitted, different rules apply if the newly submitted 
evidence consists of service department records.  If the 
evidence is other than service department records, and that 
evidence is received within the appeals period or prior to 
the appellate decision, the effective date will be as though 
the former decision had not been rendered.  If the evidence 
other than service department records is received after a 
final disallowance, the effective date is the date of receipt 
of the new claim or the date entitlement arose, whichever is 
later.  If the newly submitted evidence consists of service 
department records, to agree with evaluation (since it is 
considered these records were lost or mislaid) or date of 
receipt of claim on which the prior evaluation was made, 
whichever is later, subject to the rules on original claims 
filed within one year after separation from service.  
38 C.F.R. § 3.400(q)(1) and (2).

The effective date for a reopened claim is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(r).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or 
"application" means a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. 
§ 3.1(p).

Analysis

The veteran is seeking entitlement to an effective earlier 
than March 31, 1999 for service connection for PTSD.

The veteran's contentions

The veteran through his attorney contends that because the 
new and material evidence that resulted in the grant of 
service connection for PTSD consisted of records from the 
service department, in accordance with 38 C.F.R. § 3.156(c) 
the veteran is entitled to an effective date based on his 
original claim for service connection, filed in January 1993.  
That subsection of the regulation requires the RO to 
reconsider a previously denied claim, even if the decision 
has been final, if the newly submitted evidence consists of a 
supplemental report from the service department.  The 
subsection expressly defines the scope of the provision as 
applying to official service department records which were 
presumably misplaced and have now been located and forwarded 
to VA.  Also included are corrections by the service 
department of former errors of commission or omission in the 
preparation of prior reports and identified as such.  

The evidence received from USASCRUR consisted of the 
Operational Reports--Lessons Learned submitted by the 6th 
Battalion, 14th Artillery, and morning reports from Battery B 
of that unit.  The veteran had submitted morning reports for 
his unit in March 1995.  These records were not previously 
requested from the service department, were not determined to 
be lost or unavailable, and whether the records existed or 
were available was not a factor in any prior determination 
regarding entitlement to VA benefits.  The RO previously 
denied service connection due to the lack of a diagnosis or 
the inadequacy of the claimed stressor, not any information 
or evidence available from the service department.  The 
records provided by USASCRUR do not, therefore, fall within 
the scope of 38 C.F.R. § 3.156(c).

Section 3.156(c) directs the RO to reconsider a prior 
decision if service department records that fall within the 
scope of the provision are received.  That subsection does 
not, however, pertain to the effective date to be assigned 
for a grant of service connection based on such evidence.  
The subsection includes a cross-reference to 38 C.F.R. 
§ 3.400(q), the regulation pertaining to effective dates 
based on the submission of new and material evidence.

Section 3.400(q)(2), regarding service department records, 
also indicates that the provision applies to records that 
were lost or mislaid.  As previously stated, as they pertain 
to the veteran's claim, the records submitted by USASCRUR 
were never considered to be lost or mislaid; the records 
existed and could have been provided at any point in time.  
Such records were not previously considered to be relevant, 
given the nature of the veteran's claimed stressor.  

When 38 C.F.R. §§ 3.156(c) and 3.400(q)(2) are read in the 
context of the remaining regulations pertaining to service 
connection, it is clear that 38 C.F.R. §§ 3.156(c) and 
3.400(q)(2) are intended to be applicable in the situation in 
which VA determines the veteran's entitlement to benefits 
based on information provided by the service department that 
is later found to be incomplete or erroneous.  See Spencer v. 
Brown, 4 Vet. App. 283, 288 (1993), aff'd, 17 F.3d 368 (Fed. 
Cir. 1994), cert. denied, 513 U.S. 810 (1994) [citing VA G.C. 
Digested Opinion, July 17, 1984, stating that section 
3.400(q)(2) reflects "a longstanding VA policy treating 
supplemental service department reports correcting prior 
erroneous reports as providing a basis for an award of 
benefits based on the veteran's original claim"].  That is 
not the case here; VA did not rely on any information 
provided by the service department in previously denying 
service connection for PTSD.  The provision allowing for an 
effective date based on an original claim for service 
connection in the case of lost or mislaid service department 
records is not, therefore, applicable to the instant appeal.  

The veteran's representative also contends that, in 
accordance with the holding of the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) in Hayre v. 
West, 188 F.3d 1327 (Fed. Cir. 1999), reh'g denied en banc, 
No. 98-7046 (Jan. 21, 2000), the RO's failure to fulfill the 
duty to assist when adjudicating the January 1993 claim 
prevented the May 1993 decision from becoming final.  In 
Hayre, the Federal Circuit found that the RO's failure to 
obtain the veteran's service medical records, which he had 
specifically requested they obtain, and to notify him that 
the records had not been obtained prior to denying service 
connection constituted a "grave procedural error" that 
prevented a 1972 decision from becoming final.  

In the instant case the RO obtained the veteran's service 
medical records prior to the May 1993 decision.  Those 
records do not show a diagnosis of PTSD [which was not 
denominated as such until many years after the veteran left 
military service].  The service medical records, in fact, are 
devoid of any reference to psychiatric problems and did not 
refer to any stressors experienced by the veteran.  

The Court has held in a number of cases following the Hayre 
decision that a "garden variety" failure to fulfill the duty 
to assist does not prevent a decision from becoming final.  
In Dixon v. Gober, 14 Vet. App. 168 (2000), the Court held 
that in order to establish that "grave procedural error" 
occurred:

[the appellant] needs to do more than merely allege 
that there is a possibility that some past records, 
not under VA control, might contain information 
relevant to his claim.  The appellant must 
demonstrate that the records he seeks to compel VA 
to obtain are not only pertinent to his claim but 
that they would also have had a substantial impact 
upon the challenged rating decision.

Dixon, 14 Vet. App. at 173.

The veteran's representative has not alluded to the existence 
of any evidence that was not obtained prior to the May 1993 
decision that would have had substantial impact on that 
decision, given the absence of a clear diagnosis of PTSD at 
that time.  The veteran's service medical records have never 
been significant evidence pertaining to PTSD. 

Although the RO relied on a VA hospital summary in finding 
that the veteran did not have PTSD and did not provide him a 
VA examination, the Court has determined that failure to 
provide a VA examination does not constitute grave procedural 
error and does not prevent a decision from becoming final.  
Hurd v. West, 13 Vet. App. 449 (2000).  Consideration of the 
doctrine outlined in Hayre does not, therefore, allow for the 
assignment of an effective date prior to March 31, 1999.

The veteran's represent further contends that 38 C.F.R. 
§ 3.400(q), which pertains to entitlement based on the 
submittal of new and material evidence, and 38 C.F.R. 
§ 3.400(r), regarding reopened claims, are invalid because 
they are in conflict with 38 U.S.C.A. § 5110(a).  That 
section of the statute provides:

Unless specifically provided otherwise in this 
chapter, the effective date of an award based on an 
original claim, a claim reopened after final 
adjudication, or a claim for increase, of 
compensation, dependency and indemnity 
compensation, or pension, shall be fixed in 
accordance with the facts found, but shall not be 
earlier than the date of receipt of application 
therefor. 

38 U.S.C.A. § 5110(a).

The Court addressed this issue in Livesay v. Principi, 15 
Vet. App. 165, 170 (2001) (en banc).  In an amicus brief in 
that case, the National Organization of Veterans' Advocates 
(NOVA) asserted that 38 C.F.R. § 3.400(q) was invalid because 
it was in conflict with 38 U.S.C.A. § 5110(a).  NOVA argued 
that the phrase "application therefor" in 38 U.S.C.A. 
§ 5110(a) could refer only to the original claim for service 
connection, because a formal "application" is required to be 
filed only when filing an "original claim."  "Therefore, in 
the view of NOVA, the effective date of claims 'reopened 
after final adjudication' or 'for increase of compensation . 
. . shall be fixed in accordance with the facts found,' and 
is not subject to the qualifying language but shall not be 
earlier than the date of application therefor."  Livesay, 
15 Vet. App. at 171.  The veteran's representative again 
makes the same arguments in this case.

In responding to NOVA's arguments in Livesay the Court 
referenced its holding in Wright v. Gober, 10 Vet. App. 343, 
346-47 (1997), that "the phrase 'application therefor' means 
the application which resulted in the award of disability 
compensation that is to be assigned an effective date under 
section 5110."  Livesay, 15 Vet. App. at 171-72.  The Court 
held that 38 C.F.R. § 3.400(q) was completely consistent with 
the statute.  The Court further held that, if there is any 
ambiguity in the statute, "the Secretary's interpretation of 
the statute, as expressed in the regulation, is consistent 
with the language of the statute and . . . a . . . reasonable 
interpretation of the law."   Livesay, 15 Vet. App. at 172-
73.  

The veteran's attorney presented the same argument to the 
Court in Sears v. Principi, No. 99-1390 (U.S. Vet. App. Aug. 
20, 2002).  The Court found that the attorney's assertion 
that the effective date of a reopened claim should be the 
date of the original claim "would convolute the plain 
meaning of the statutory and regulatory scheme for 
determining effective dates."  See Sears, slip op. at 4.  

The generally applicable parts of the effective-
date statute and regulation delineate three types 
of "claims": (1) An original claim, (2) a claim 
reopened after final disallowance, and (3) a claim 
for an increase in benefits.  See 38 U.S.C. § 
5110(a); 38 C.F.R. § 3.400.  The use of the term 
"new claim" in 38 C.F.R. § 3.400(q)(1)(ii) refers 
to the second of the three types of claims to which 
the regulation and statute are generally 
applicable, i.e., a claim reopened after final 
disallowance.  See 38 C.F.R. § 3.400(q)(1)(ii) 
(part of the regulation governing effective dates 
that applies when new and material evidence is 
received after final disallowance of a claim).  
Furthermore, there is no support in the law for the 
appellant's position that the Court should read 
section 5110(a)'s mandate that the effective date 
for a reopened claim "shall not be earlier than the 
date of receipt of application therefor" as 
referring to the date of receipt of the original 
claim rather than the claim to reopen.

Sears, slip op. at 4 (citing Wright, 10 Vet. App. 
at 345-47) (emphasis in original).  

For these reasons the Board finds that the arguments of the 
veteran's representative are without merit.

Application of the law and regulation

In a December 1997 rating decision, the RO most recently 
denied entitlement to service connection for PTSD.  That 
decision became final in the absence of an appeal.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Any "claim" 
submitted prior to December 1997, be it formal or informal, 
is not viable for the purpose of establishing an effective 
date for service connection.  

Pursuant to 38 C.F.R. § 3.400(q)(1), if the evidence is 
received after a final disallowance, the effective date is 
the date of receipt of the new claim or the date entitlement 
arose, whichever is later.  Following the RO's December 1997 
decision, the veteran did not again claim entitlement to 
service connection for PTSD until March 31, 1999.  He then 
submitted new and material evidence, which was received after 
the December 1997 decision had become final.  Although he 
submitted VA treatment records dated prior to March 31, 1999, 
reflecting a diagnosis of PTSD, those records cannot 
constitute an informal claim for VA benefits because service 
connection for PTSD had not then been established.  38 C.F.R. 
§ 3.157.  

Because the new claim was received after entitlement to 
service connection for PTSD arose, the date of receipt of the 
claim determines the effective date.  In the absence of a 
claim submitted prior to March 31, 1999, the Board finds that 
entitlement to an effective date prior to March 31, 1999 is 
not shown as a matter of law.  See Shields v. Brown, 8 Vet. 
App. 346, 349 (1995) [an earlier effective date cannot be 
granted in the absence of statutory authority].



ORDER

Entitlement to an effective date prior to March 31, 1999 for 
the grant of service connection for PTSD is denied.


REMAND

2.  Entitlement to an earlier effective date for the grant of 
TDIU.

The procedural history of the case pertaining to this issue 
has been set out at some length in the Introduction.  As 
previously stated, the veteran has submitted a notice of 
disagreement with the September 2001 decision in which the RO 
assigned an effective date of July 1, 1999 for the award of a 
TDIU.  This issue is being remanded to the RO for the 
issuance of a statement of the case and to give the veteran 
an opportunity to submit a substantive appeal.  Manlincon, 12 
Vet. App. at 238.

After undertaking any development deemed 
appropriate on the issue of entitlement 
to an effective date for TDIU, the RO 
should provide the veteran and his 
representative with a statement of the 
case pertaining to that issue.  They 
should be given the opportunity to submit 
a substantive appeal.

The case should be returned to the Board for consideration of 
any issue that remains  denied and for which a valid 
substantive appeal has been submitted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

